UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): June 1, 2011 Hines Global REIT, Inc. (Exact name of registrant as specified in its charter) Maryland 000-53964 26-3999995 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 2800 Post Oak Blvd, Suite 5000, Houston, Texas 77056-6118 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (888) 220-6121 Not Applicable Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. On June 1, 2011, Hines Global REIT Marlborough Campus I LLC, a wholly-owned subsidiary of Hines Global REIT Properties LP (the “Operating Partnership”), which is a subsidiary of Hines Global REIT, Inc. (“Hines Global”), entered into a contract with Bel Marlborough I LLC and Bel Marlborough II LLC to acquire the Marlborough Campus, a complex of four interconnected office buildings located in Marlborough, Massachusetts.The sellers are not affiliated with Hines Global or its affiliates. Marlborough consists of 532,246 square feet of rentable area that is 100% leased.Hologic, a developer, manufacturer, and supplier of diagnostic and medical imaging systems, leases 40% of the net rentable area, with a lease expiring in December 2018.Hewlett-Packard, a developer and manufacturer of computing, data storage, and networking hardware, designing software and delivering IT services, leases 25%, with a lease that expires inJuly 2016.Wellington Management, an investment management company, leases 20%, with a lease that expires in December 2013.The remaining space is leased to three tenants, none of which leases more than 10% of the rentable area of the campus. The contract purchase price for Marlborough is expected to be approximately $103.0 million, exclusive of transaction costs, financing fees and working capital reserves.Hines Global expects to fund the acquisition using proceeds from its current public offering along withthe assumption of an existing $57.9 million mortgage loan with Bear Stearns Commercial Mortgage, Inc. The mortgage loan has an interest rate of 5.21% and matures in December 2014. Hines Global expects the closing of this acquisition to occur in thethird quarter of 2011, subject to completing the assumption of the mortgage loan as well asa number of otherclosing conditions.Hines Globalfunded a$5.0 million earnest money deposit on June 6, 2011.There is no guarantee that this acquisition will be consummated, and, if Hines Global elects not to close on the acquisition of Marlboroughitcould forfeit itsearnest money deposit. Statements in this Current Report on Form 8-K, including intentions, beliefs, expectations or projections relating to the acquisition described herein, are forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. Such statements are based on current expectations and assumptions with respect to, among other things, tenant performance, future economic, competitive and market conditions and future business decisions that may prove incorrect or inaccurate. Important factors that could cause actual results to differ materially from those in the forward looking statements include the risks associated withHines Global's ability to consummate the acquisition and other risks described in the “Risk Factors” section of Hines Global’s Registration Statement on Form S-11, its Annual Report on Form 10-K for the year ended December 31, 2010 and its other filings with the Securities and Exchange Commission. 1 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Hines Global REIT, Inc. June27, 2011 By: /s/ Ryan T. Sims Name: Ryan T. Sims Title: ChiefAccounting Officer 2
